Name: Commission Decision No 2114/84/ECSC of 23 July 1984 fixing the amended rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-07-25

 Avis juridique important|31984S2114Commission Decision No 2114/84/ECSC of 23 July 1984 fixing the amended rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 195 , 25/07/1984 P. 0023 - 0023*****COMMISSION DECISION No 2114/84/ECSC of 23 July 1984 fixing the amended rates of abatement for the third quarter of 1984 in accordance with Decision No 234/84/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 234/84/ECSC of 31 January 1984 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), Whereas rates of abatement in respect of certain products were fixed for the third quarter of 1984 by Decision No 1551/84/ECSC of 30 May 1984 (2); Whereas Article 9 (1) of Decision No 234/84/ECSC provides that such rates of abatement may be modified, not later than the first week of the second month of the quarter in question, in the light of the development of the market situation; Whereas the market situation requires that the rates of abatement for the third quarter of 1984 be so modified on the basis of studies carried out with undertakings and associations of undertakings, HAS ADOPTED THIS DECISION: Article 1 1. The rates of abatement for the establishment of production quotas for the third quarter of 1984 established in Commission Decision No 1551/84/ECSC for the following categories of products shall be modified as follows: 'category Ia: 45 category Ib: 38 category Ic: 16 category II: 48 category V: 46 category VI: 42' 2. The rates of abatement for the establishment of the part of the production quotas which may be delivered in the common market established in Commission Decision No 1551/84/ECSC for the following categories of product shall be modified as follows: 'category Ia: 50 category Ib: 40 category Ic: 26 category II: 53 category V: 49 category VI: 44' 3. These rates of abatement replace the corresponding rates fixed in Commission Decision No 1551/84/ECSC. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1984. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 29, 1. 2. 1984, p. 1. (2) OJ No L 148, 5. 6. 1984, p. 20.